UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

McCABE, WEISBERG & CONWAY, LLC
By: Marisa M. Cohen, Esq. (Atty.
I.D.#MMC87830)
216 Haddon Avenue, Suite 201
Westmont, NJ 08108
856-858-7080
Attorneys for Movant: Citizens Bank of
Pennsylvania
IN re:                                                Case No.: 17-20852-JNP
                                                      Chapter: 13
Angelina Redding                                      Judge: Jerrold N. Poslusny Jr.
       Debtor/Respondent

John G Redding
       Co-Debtor/Respondent


                              CERTIFICATION OF COUNSEL
                IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
                               PURSUANT TO 11. U.S.C. §362

           The undersigned, attorney for Movant, Citizens Bank of Pennsylvania, does hereby

certify:

           1.      I am an attorney at law of the State of New Jersey and an associate with the law

firm of McCabe, Weisberg & Conway, LLC.

           2.      Movant is Citizens Bank of Pennsylvania.

           3.      Debtor and Co-Debtor are the owners of premises, hereinafter known as the

mortgaged premises, located at: 315 West Wildwood Avenue, Wildwood, New Jersey 08260.

           4.      Respondent, John G Redding, is a co-debtor with regard to the aforementioned

mortgage and is a joint owner of the Premises along with Debtor. John G Redding is a co-debtor

liable for the debt described herein and a Co-Debtor within the meaning of 11 USC. Section

1301. Co-Debtor received consideration for the claim held by Movant.
       5.      Movant is a secured creditor of the Debtor as evidenced by a certain note (the

“Note”), in the principal amount of $50,000.00, executed on May 31, 2006. Pursuant to the

Note, the Debtor is currently required to make monthly payments in the amount of $387.34.

       6.      Debtor filed the instant Chapter 13 case on May 26, 2017.

       7.      Movant is the holder of a mortgage which is a Second lien on the mortgaged

premises. A copy of said mortgage is attached hereto.

       8.      Movant has instituted or wishes to institute foreclosure proceedings on the

mortgage because of Debtor's and Co-Debtor's failure to make the monthly payments required

thereunder.

       9.      The foreclosure proceedings filed or to be instituted were stayed by the filing of

the instant Chapter 13 Petition.

       10.     Debtor and Co-Debtor have failed to make payments to discharge the arrearages

on said mortgage and/or have failed to make the current monthly payments on said mortgage

since the filing of the Chapter 13 Petition. Such defaults include failure to make payments as

shown in the Certification of Post-Petition Payment History submitted herewith.

       11.     Movant is entitled to relief from the automatic stay Section 362(A) of the code

because of the foregoing default and because (a) adequate protection of the interest of Movant is

lacking; and (b) Debtor has inconsequential or no equity in the premises, which is not necessary

to an effective reorganization or plan.

       12.     Movant is entitled to relief from the co-debtor stay under Section 1301 of the code

because of the post-petition default and because (a) adequate protection of the interest of Movant

is lacking; and/or (b) Co-Debtor has inconsequential or no equity in the premises; and/or (c)

Movant’s interest would be irreparably harmed by continuing the co-debtor stay.
       13.    Movant requests relief from the stay for cause to allow Movant to proceed with its

state law remedies up to and including eviction proceedings.

       14.    I hereby certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I am subject to

punishment.

Date: October 24, 2019
                                                 McCABE, WEISBERG & CONWAY, LLC

                                                  /s/ Marisa M. Cohen
                                                 Marisa M. Cohen, Esquire
